Name: 83/550/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the Italian Republic in respect of expenditure incurred in the 1975 financial year on cereals supplied as food aid (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-19

 Avis juridique important|31983D055083/550/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the Italian Republic in respect of expenditure incurred in the 1975 financial year on cereals supplied as food aid (Only the Italian text is authentic) Official Journal L 322 , 19/11/1983 P. 0049 - 0050*****COMMISSION DECISION of 7 November 1983 on the clearance of the accounts presented by the Italian Republic in respect of expenditure incurred in the 1975 financial year on cereals supplied as food aid (Only the Italian text is authentic) (83/550/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1703/72 of 3 August 1972 amending Regulation (EEC) No 2052/69 on the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1967, and laying down rules for the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1971 (1), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2681/74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid (2), Having consulted the EAGGF Committee, Whereas the Italian Republic has supplied to the Commission the supporting statements required for the clearance of the accounts pursuant to Article 2 of Commission Regulation (EEC) No 522/73 of 14 February 1973 laying down detailed rules for the application of Regulation (EEC) No 1703/73 (3); Whereas, under Articles 7 and 8 of Regulation (EEC) No 1703/72, only the value of the goods and the appropriate forwarding and distribution costs may be financed according to the relevant rules; whereas a part of the expenditure declared, amounting to Lit 1 746 823 050, will be financed when audited, under the clearance of the expenditure for 1976; whereas the Member State has been fully informed of these deductions and has had an opportunity to state its views thereon, HAS ADOPTED THIS DECISION: Article 1 The accounts of the departments and agencies empowered by the Italian Republic to pay expenditure incurred in the 1975 financial year on cereals supplied as food aid shall be cleared as indicated in the Annex hereto. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 7 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 180, 8. 8. 1972, p. 1. (2) OJ No L 288, 25. 10. 1974, p. 1. (3) OJ No L 50, 23. 2. 1973, p. 33. ANNEX Clearance of the accounts of the departments and agencies in Italy empowered to pay expenditure arising from food-aid operations in cereals 1.2 // 1. Funds available after clearance of 1974 accounts // Lit 4 176 005 977 // 2. Advances authorized for food-aid operations in 1975 // Lit 12 125 000 000 // 3. Total available to cover 1975 expenditure // Lit 16 301 005 977 // 4. Expenditure effected in respect of 1975 and recognized as chargeable to Chapter 92: Food-aid expenditure from the general budget of the European Communities // Lit 11 789 529 003 // 5. Funds available after clearance of the 1975 accounts // Lit 4 511 476 974